 

Exhibit 10.4

VERDIA, INC.

 

CHANGE OF CONTROL AGREEMENT

 

This CHANGE OF CONTROL AGREEMENT (the “Agreement”), dated February 24, 2003, is
made by and between VERDIA, INC., a Delaware corporation (the “Company”), and
JOHN BEDBROOK (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel;

 

WHEREAS, the Board of Directors of the Company recognizes that the possibility
of a Change of Control (as defined herein) exists and that such possibility, and
the uncertainty and questions that it may raise among management, may result in
the departure or distraction of management personnel to the detriment of the
Company and its stockholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change of Control.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive agree as follows:

 

1.    Introduction; Purposes.

 

(a) The purpose of this Agreement is to provide the Executive with protection of
certain benefits in case of a termination of his employment with the Company in
connection with a Change of Control of the Company.

 

(b) The Company, by means of the Agreement, seeks to (i) secure and/or retain
the services of the Executive and (ii) provide incentives for the Executive to
exert maximum efforts for the success of the Company even in the face of a
potential Change of Control of the Company.

 

2.    Definitions.

 

(a) “Accountants” has the meaning given thereto in Section 4.

 

(b) “ADEA” has the meaning given thereto in Section 5(c).

 

(c) “Agreement” means this Change of Control Agreement.

 

(d) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------

 

(e) “Cause” means the Executive’s: (i) willful and continued failure to
substantially perform the Executive’s duties with the Company (other than as a
result of physical or mental disability) after a written demand for substantial
performance is deliver to the Executive by the Company, which demand
specifically identifies the manner in which the Company believes that the
Executive has not substantially performed the Executive’s duties and that has
not been cured within fifteen (15) days following receipt by the Executive of
the written demand; (ii) commission of a felony (other than a traffic-related
offense) that in the written determination of the Company is likely to cause or
has caused material injury to the Company’s business; (iii) dishonesty with
respect to a significant matter relating to the Company’s business; or (iv)
material breach of any agreement by and between the Executive and the Company,
or by and between the Company and its parent, Maxygen, Inc., which material
breach has not been cured within fifteen (15) days following receipt by the
Executive of written notice from the Company and/or Maxygen, Inc. identifying
such material breach.

 

(f) “Change of Control” means: (i) a dissolution or liquidation of the Company;
(ii) a sale of all or substantially all the assets of the Company; (iii) a
merger or consolidation in which the Company is not the surviving corporation
and in which beneficial ownership of securities of the Company representing at
least fifty percent (50%) of the combined voting power entitled to vote in the
election of directors has changed; (iv) a reverse merger in which the Company is
the surviving corporation but the shares of the common stock of the Company
outstanding immediately before the merger are converted by virtue of the merger
into other property, whether in the form of securities, cash or otherwise, and
in which beneficial ownership of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors has changed; (v) an acquisition by any person or entity
(including its affiliates) (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or subsidiary of the Company or
other entity controlled by the Company) of the beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act, or comparable
successor rule) of securities of the Company representing at least fifty percent
(50%) of the combined voting power entitled to vote in the election of
directors; or, (vi) in the event that the individuals who are members of the
Incumbent Board cease for any reason to constitute at least fifty percent (50%)
of the Board.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Committee” means the Board or a committee appointed by the Board to
administer this Agreement.

 

(i) “Company” means Verdia, Inc., a Delaware corporation.

 

(j) “Company-Paid Coverage” has the meaning given thereto in Section 3(a).

 

(k) “Confidential Information, Secrecy and Invention Agreement” has the meaning
given thereto in Section 5(b).

 

2



--------------------------------------------------------------------------------

 

(l) “Disability” means the Executive’s physical or mental disability that
prevents the Executive from satisfactorily performing the normal duties and
responsibilities of the Executive’s office in the good faith determination of
the Committee for a period of more than one hundred twenty (120) consecutive
days.

 

(m) “Effective Date” means the date first above written.

 

(n) “Employee Agreement and Release” has the meaning given thereto in Section
5(c).

 

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(p) “Excise Tax” has the meaning given thereto in Section 4.

 

(q) “Executive” means the person identified in the introductory paragraph of
this Agreement.

 

(r) “Good Reason” means: (i) any material reduction of the Executive’s duties,
authority or responsibilities relative to the Executive’s duties, authority, or
responsibilities as in effect immediately before such reduction, except if
agreed to in writing by the Executive; (ii) a reduction by the Company in the
base salary of the Executive, or of twenty-five percent (25%) or more in the
Target Bonus opportunity of such Executive, as in effect immediately before such
reduction, except if agreed to in writing by the Executive; (iii) the relocation
of the Executive to a facility or a location more than thirty (30) miles from
the Executive’s then present business location, except if agreed to in writing
by the Executive; (iv) a material breach by the Company of any provision of this
Agreement or (v) any failure of the Company to obtain the assumption of this
Agreement by any successor or assign of the Company.

 

(s) “Incumbent Board” means the individuals who, as of the Effective Date, are
members of the Board. If the election, or nomination for election by the
Company’s stockholders, of any new director is approved by a vote of at least
fifty percent (50%) of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board.

 

(t) “Target Bonus” means the Executive’s target bonus for the then current
fiscal year, as set by the Board or the appropriate committee thereof.

 

3.    Severance Benefits in the Event of a Change of Control.

 

(a) If within eighteen (18) months following the date of a Change of Control of
the Company either (i) the Company terminates the Executive’s employment other
than for Cause, death or Disability or (ii) the Executive terminates his
employment with the Company voluntarily with Good Reason, then in each case,
subject to Section 4 and Section 5: (A) the Executive shall be entitled to
receive a lump sum payment equal to two times the Executive’s yearly base salary
in effect on the date of termination (without

 

3



--------------------------------------------------------------------------------

giving effect to any reduction in base salary subsequent to a Change of Control
that constitutes Good Reason), (B) each of the Executive’s outstanding Company
stock options, all Company stock subject to repurchase, restricted stock awards
and restricted stock purchases, and any Company options, stock subject to
repurchase, awards or purchases held in the name of an estate planning vehicle
for the benefit of the Executive or his immediate family, shall have their
vesting and exercisability schedule accelerated in full (or, as applicable, the
corresponding repurchase right shall lapse in full) as of the date of
termination; and (C) if on the date of termination the Executive is covered by
any Company-paid health, disability, accident and/or life insurance plans or
programs, the Company shall provide to the Executive benefits substantially
similar to those that the Executive was receiving immediately prior to the date
of termination (the “Company-Paid Coverage”). If such coverage included the
Executive’s spouse and/or dependents immediately prior to the date of
termination, such spouse and/or dependents shall also be covered at Company
expense. Company-Paid Coverage shall continue until the earlier of (x) two (2)
years from the date of termination, or (y) the date that the Executive and his
or her spouse and/or dependents become covered under another employer’s health,
disability, accident and/or life insurance plans or programs that provides the
Executive and his or her spouse and/or dependents with comparable benefits and
levels of coverage.

 

(b) If within eighteen (18) months following the date of a Change of Control of
the Company the Executive’s employment with the Company is terminated as a
result of death or Disability, then in each case, subject to Section 4 and
Section 5: (i) each of the Executive’s outstanding Company stock options, all
Company stock subject to repurchase, restricted stock awards and restricted
stock purchases, and any Company options, stock subject to repurchase, awards or
purchases held in the name of an estate planning vehicle for the benefit of the
Executive or his immediate family, shall have their vesting and exercisability
schedule accelerated such that vesting (or, as applicable, the corresponding
repurchase right lapsing) shall occur as if the vesting (or lapsing) had
occurred on a monthly basis from the last date of vesting (or lapse) to the date
of termination; and (ii) the Company will provide the Executive with health,
disability, accident and/or life insurance benefits as described in Section
3(a)(iii).

 

(c) In no event shall the Executive be obligated to seek other employment or
take any other action to mitigate the amounts payable to the Executive under
this Agreement.

 

(d) The Executive’s employment shall be deemed to have been terminated following
a Change of Control by the Company without Cause or by the Executive with Good
Reason if the Executive’s employment is terminated prior to a Change of Control
without Cause at the direction of a person who has entered into an agreement
with the Company the consummation of which will constitute a Change of Control
or if the Executive terminates his employment with Good Reason prior to a Change
of Control if the circumstances or event that constitutes Good Reason occurs at
the direction of such person.

 

4



--------------------------------------------------------------------------------

 

4.    Parachute Payments; Excise Tax.

 

In the event that the severance, acceleration of stock options and other
benefits payable to the Executive as a result of a Change of Control of the
Company (i) constitute “parachute payments” within the meaning of Section 280G
(as it may be amended or replaced) of the Code and (ii) but for this Section 4,
would be subject to the excise tax imposed by Section 4999 (as it may be amended
or replaced) of the Code (the “Excise Tax”), then the Executive’s benefits
payable in connection therewith shall be either

 

(a) delivered in full, or

 

(b) delivered as to such lesser extent that would result in no portion of such
benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax. Unless the Company and the Executive otherwise agree in writing,
any determination required under this Section 4 shall be made in writing in good
faith by the outside accounting firm responsible for auditing the Company’s
financial records (the “Accountants”). In the event of a reduction in benefits
hereunder, the Executive shall be given the choice of which benefits to reduce.
For purposes of making the calculations required by this Section 4, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code.

 

The Company and the Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 4. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

 

5.    Limitations and Conditions on Benefits.

 

The benefits and payments provided under this Agreement shall be subject to the
following terms and limitations:

 

(a) Withholding Taxes. The Company shall withhold required federal, state and
local income and employment taxes from any payments hereunder.

 

(b) Confidential Information, Secrecy and Invention Agreement Prior to Receipt
of Benefits. The Executive shall have executed and delivered to the Company a
standard form of the Company’s confidential information, secrecy and invention
agreement, a copy of the current form of which is attached as Exhibit A (the
“Confidential Information, Secrecy and Invention Agreement”), prior to the
receipt or provision of any benefits (including the acceleration benefits) under
this Agreement. Additionally, the Executive agrees that all documents, records,
apparatus, equipment and other physical property that is furnished to or
obtained by the Executive in the course of his employment

 

5



--------------------------------------------------------------------------------

with the Company (or Maxygen, Inc.) shall be and shall remain the sole property
of the Company (or as applicable, Maxygen, Inc.). The Executive agrees not to
make or retain copies, reproductions or summaries of any such property, except
as otherwise necessary while acting in the normal course of business. In the
event of any material breach by the Executive of the Confidential Information,
Secrecy and Invention Agreement that is not cured within thirty (30) days of
notice of such breach to the Executive, all benefits payable under Section 4 of
this Agreement shall immediately terminate.

 

(c) Employee Agreement and Release Prior to Receipt of Benefits. If the
Executive’s employment with the Company terminates involuntarily other than for
Cause, death or Disability, or the Executive terminates his employment with the
Company voluntarily with Good Reason, then prior to, and as a condition of the
receipt of any benefits (including the acceleration benefits) under this
Agreement on account of such termination, the Executive shall, as of the date of
such termination, execute an employee agreement and release in the form attached
as Exhibit B (the “Employee Agreement and Release”) prior to receipt of
benefits. Such Employee Agreement and Release shall specifically relate to all
the Executive’s rights and claims in existence at the time of such execution and
shall confirm the Executive’s obligations under the Company’s standard form of
Confidential Information, Secrecy and Invention Agreement. If and only if the
Executive is covered by the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”) (currently all those 40 years of age or over on the
date of termination), the Executive has twenty-one (21) days to consider whether
to execute such Employee Agreement and Release and the Executive may revoke such
Employee Agreement and Release within seven (7) days after execution of such
Employee Agreement and Release. In the event the Executive is covered by ADEA
and does not execute such Employee Agreement and Release within the twenty-one
(21) days specified above, or if the Executive revokes such Employee Agreement
and Release within the seven (7) day period specified above, no benefits
(including the acceleration benefits) under Section 3 of this Agreement shall be
payable or made available to the Executive on account of a termination.

 

6.    Termination. Prior to a Change of Control of the Company, this Agreement
shall automatically terminate on the date the Executive ceases to be an
executive officer of the Company, as evidenced by action of the Board removing
the Executive as an executive officer or otherwise; provided, however, that if
the Executive ceases to be an executive officer prior to a Change of Control at
the direction of a person who has entered into an agreement with the Company the
consummation of which will constitute a Change of Control, this Agreement shall
not terminate due to the change in status of the Executive.

 

7.    At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. This Agreement shall not be construed as creating an express or
implied contract of employment between the Executive and the Company. The
Executive shall not have any right to be retained in the employment of the
Company.

 

6



--------------------------------------------------------------------------------

 

8.    Notices. Any notice provided under this Agreement shall be in writing and
shall be deemed to have been effectively given (i) upon receipt when delivered
personally, (ii) one day after sending when sent by express mail service (such
as Federal Express), or (iii) five (5) days after sending when sent by regular
mail to the following address:

 

In the case of the Company:

 

Maxygen, Inc.

515 Galveston Drive

Redwood City, CA 94063

Attn: General Counsel

 

In the case of the Executive:

 

John Bedbrook

160 La Salle Avenue

Piedmont, CA 94610

 

or to such other address as the Company or the Executive hereafter designates by
written notice in accordance with this Section 8.

 

9.    Litigation/Arbitration Expenses. Reasonable litigation and/or arbitration
costs and expenses shall be paid by the Company, win or lose, in connection with
any dispute between the Company (and its successors) and the Executive
concerning this Agreement; provided, however, that if the litigation or
arbitration is found to have been commenced in bad faith by the Executive, the
Executive shall bear all of his own costs and expenses in connection with such
litigation or arbitration.

 

10.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Executive, and the Company, and any
surviving entity resulting from a Change of Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that the Executive may not assign any duties hereunder without the prior written
consent of the Company.

 

11.    Miscellaneous.

 

(a) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing by each of the
parties.

 

(b) No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not expressly set forth in this Agreement.

 

7



--------------------------------------------------------------------------------

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

12.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, regardless of the law that
might be applied under applicable principles of conflicts of law.

 

VERDIA, INC.

By:

 

/s/    Lawrence W. Briscoe

--------------------------------------------------------------------------------

   

Lawrence W. Briscoe

   

Chief Financial Officer

THE EXECUTIVE

/s/    John Bedbrook

--------------------------------------------------------------------------------

John Bedbrook

 

8